Citation Nr: 1105680	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  06-38 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) disability evaluation 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1955 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Waco, Texas.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in October 2009.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

At the time of his October 2009 hearing, the Veteran indicated 
that the symptomatology associated with his bilateral hearing 
loss had worsened in severity.  VA is obliged to afford a veteran 
a contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Both the Veteran and his representative requested that 
the Veteran be afforded an additional VA examination and the 
Veteran expressed his willingness to report for an additional VA 
examination.  There also appears to be some confusion as to 
whether the Veteran was afforded a VA examination in August 2008.  
While it appears that the Veteran was afforded a VA examination 
in August 2008 based upon the evidence of record, the Veteran has 
testified that he was not afforded a VA examination and that the 
last VA examination he was afforded was sometime in 2007.  Based 
upon all of the above, an additional VA examination to determine 
the extent of any current hearing loss disability is warranted.  

The Board further notes that the last VA treatment records 
associated with the claims folder date back to August 2006.  At 
his October 2009 hearing, the Veteran testified that he was seen 
by the VA audiology unit in 2007.  VA is deemed to have 
constructive knowledge of documents which are generated by VA 
agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 
(1992).  If those documents predate a Board decision on appeal, 
are within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in contemplation of 
law, before the Secretary and the Board and should be included in 
the record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the Veteran's treatment 
from the Austin, Texas, VAMC since August 2006.

2.  The Veteran should be afforded a VA audiological 
evaluation to determine the severity of his service-
connected bilateral hearing loss.  All indicated tests and 
studies should be performed and all findings must be 
reported in detail.  The claims folder should be made 
available to the examiner for review prior to the 
examination and the examiner should note such review.

3.  The Veteran should be advised in writing that it is his 
responsibility to report for the VA examination, to 
cooperate with the development of his claim, and that the 
consequences for failure to report for a VA examination 
without good cause include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that the Veteran does 
not report for any ordered examination, documentation must 
be obtained that shows that notice scheduling the 
examination was sent to his last known address prior to the 
date of the examination.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

4.  After completion of the above, readjudicate the claim 
on appeal.  If the claim is not fully granted, issue a 
supplemental statement of the case, before returning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


